698 So. 2d 931 (1997)
Loren HILL, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1696.
District Court of Appeal of Florida, Fourth District.
September 10, 1997.
Loren Hill, Sharpes, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the trial court's order summarily denying appellant's motion for post-conviction relief under rule 3.800, Florida Rules of Criminal Procedure. If the trial *932 court again denies relief on remand, it is directed to attach to its order those portions of the record which establish conclusively that appellant's sentence did not exceed the maximum permitted by the Youthful Offender Act, sections 958.011-958.14, Florida Statutes (1993).
STONE, C.J., and GLICKSTEIN and WARNER, JJ., concur.